DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3-4, and 18-19 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 03/09/2021, with respect to rejection of claim 30 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 30 has been withdrawn. 

Applicant’s arguments, filed 03/09/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-2, 5-17, and 20-30 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-2, 5-17, and 20-30, filed 03/09/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for video processing. The independent claims uniquely classifies luma samples of a neighboring block into groups associated with ranges of intensities or positions and by restricting the luma samples of the neighboring luma block such that a number of samples in the group satisfies a specific number of samples.

Closest prior art of AN et al. (US 20190387254 A1; US 20200021822 A1); Liu et al. (US 20160366415 A1); Shimizu et al. (US 20110286678 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486